         Case 1:21-cv-00309-ELH Document 41-3 Filed 09/01/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)

 DAVID JOHN BOSHEA,                              *

         Plaintiff,                              *
         v.                                              Case No. 1:21-CV-00309-ELH
                                                 *
 COMPASS MARKETING, INC.,
                                                 *
         Defendant,

 and                                             *
                                                 *
 COMPASS MARKETING, INC.
                                                 *
         Third-Party Plaintiff,

         v.                                      *

 JOHN DOE(S),                                    *
 Third-Party Defendant(s).
                                                 *

  *      *      *     *     *     *    *     *       *     *    *      *     *     *        *

                                            ORDER

        This matter comes to be heard on the Plaintiff’s Contested Motion for Leave to File His

Second Amended Complaint filed by David John Boshea, the Court deeming the relief sought

proper, it is

        ORDERED that the motion is granted, and it is further

        ORDERED that, under Local Rule 103(6), the Second Amended Complaint attached to the

motion as Exhibit 1 is deemed filed and served as of September 1, 2021, and it is further

        ORDERED that, under Local Rule 103(6)(b), the exhibits attached to the original

Complaint filed in this lawsuit are made a part of the Second Amended Complaint.



                                                 1
Case 1:21-cv-00309-ELH Document 41-3 Filed 09/01/21 Page 2 of 2




                      Judge




                               2
